DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites silica particles having a volume average particle diameter of from 40 nm to 120 nm and then further recites that the average major axis of said silica particles is from 3.0 µm to 11.0 µm.  It would not be possible for the silica particles to have an average major axis that is between 25 and 275 times greater than the average particle diameter.  Based on claims 1 and 16 the claim will be interpreted as though the average major axis range in claim 22 is meant to refer to the organic particles rather than the silica particles.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo et al. (US PGP 2008/0227015) in view of Hosoya et al. (US PGP 2014/0220488) and further in view of Mogi et al. (US PGP 2011/0294059).
Nagatomo teaches a toner comprising a binder resin a colorant and an external additive, wherein the external additive is taught to have an aspect ratio of from 0.7 to 0.95 (Abstract).  Additionally, the external additive is taught to be an organic particle ([0053-54]).  The toner particle is further taught to have an average circularity of from 0.925 to 0.970 ([0057]).  The external additive is taught to be added to the toner in an amount of from 0.01 to 5.0% by weight ([0049]).  The external additive may also comprise silica particles ([0046] and [0048]).  The silica particles are taught to have a particle diameter of from 5 to 500 nm ([0049]).  Nagatamo does not teach that the external additive particles have a major axis length in the micrometer range nor that the external additive particles are higher alcohol particles with a formula that reads on the formula recited in the Applicant’s pending claim 22.
Hosoya teaches a toner comprising an external additive (Abstract).  Additionally, Hosoya teaches that the cleaning properties of a photoreceptor can be stably improved by utilizing an external additive with a particle size range of from 0.5 to 20 micrometers ([0042]).  Hosoya further teaches that optimizing the particle size within this range black spots and image defects may be prevented ([0042]). 
Mogi teaches a toner comprising an external additive (Abstract and [0077]).  Mogi further teaches that it is desirable to use higher alcohol particles with a carbon number of 20 to 50 in order to enhance filming resistance ([0077]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have imparted the organic external additive particles of Nagatmo et al. with a major axis within the particle size range of Hosoya et al. and to have optimized the major axis in order to perfect the result effective variable  and to have utilized the higher alcohol particles taught by Mogi et al. as the organic particles in the toner of Nagatamo et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/06/2022